DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding the 112 1st written description rejection, Applicant argues that ‘…Applicant's disclosure is devoid of any written description that Figs. 2A and 2B are directed toward an exemplary embodiment that is exclusive from the exemplary embodiment shown Figs. 1A-1C…’  Examiner disagrees with Applicants arguments.  Applicant is mixing and matching portions of fig. 1A-1C and portions of fig. 2A-B to claim something that is not in the specification.  As shown in the fig. 1 a-1 c drawings, there is a switch external to the joint/connector which prevents looping and provides a backup path when there is a failure in one of the lines (12 or 13). When a failure occurs this switch (22) is closed to allow data to be transmitted along the backup path (21 ).  Fig. 2a-b, discloses wherein switches are integrated into the joint connector devices. In this embodiment there are two switches, one within each joint connector. The disconnection detection device of each joint connector communicate with the other disconnection detection device of another joint connector via a disconnection information transmission circuit (21 B) which provides parallel communication between the two joint connector devices.
Notably, pg. 7 of the specification when describing the one external switch of 1A-1C states that switch 22 is closed to enable communication between the two joint connectors.  According to Applicant’s arguments there would be three switches; one in each joint connector and one separate on the line.  The communication could not be enabled by just closing the switch if there are also switches inside the joint connectors because the these switches in the joint connectors would also have to be closed in order for communication to occur; but that’s not what the specification discloses.  Fig. 2A-B does not show the external switch attached to line 22.  This is because the single external switch is not used in the embodiment with two internal switches.  The specification discloses one way in which the backup path could be enabled, by using an external switch; and another way in which there is not an external switch but two internal switches (one in each joint connector).  Therefore, Applicant’s arguments are not persuasive because these arguments are not grounded in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-5, claim 1 recites ‘…wherein the path switch that is controllable to cut off a part of the communication line in a steady state is provided inside or near one or a plurality of the coupling connectors…’ Claim 1 recites a first path switch and a second path switch.  This appears to claim a third path switch.  There are not any embodiments in the specification with a third path switch.  Therefore this is considered new matter.  Claims 2-5 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-5, claim 1 recites ‘…wherein the path switch that is controllable to cut off a part of the communication line in a steady state is provided inside or near one or a plurality of the coupling connectors…’ It is not clear what ‘the path switch’ is referring to; the first, second or another path switch.  Claims 2-5 do not cure the deficiencies of claim 1 and are rejected for similar reasons.  Please proof read all of your claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461